Exhibit 10.23.1 NOTE $12,864,874.24 March 1, 2007 San Ramon, California FOR VALUE RECEIVED, SENIOR LIVING PROPERTIES, LLC, a limited liability company organized under the laws of the State of Delaware ("Borrower"), shall pay to the order of HEALTH CARE REIT, INC., a corporation organized under the laws of the State of Delaware ("Lender"), the principal sum of Twelve Million Eight Hundred Sixty-Four Thousand Eight Hundred Seventy-Four and 24/100 Dollars ($12,864,874.24), or so much thereof as shall have been advanced to Borrower, with interest on so much thereof as shall from time to time be outstanding at the rate of interest set forth below, until fully paid. 1.Definitions. "Business Day" means any day that is not a Saturday or Sunday or a public holiday under the laws of the United States of America or the State of Ohio. "Closing Date" means the date of this note. "Collateral Document" means any document providing security for or guarantee of repayment of this note. "Commencement Date" means [i] the Closing Date if the Closing Date occurs on the first day of a month or [ii] the first day of the month after the Closing Date if the Closing Date occurs on any day other than the first day of the month. "Default Rate" means the greater of [i] 18.50%; or [ii] 2.50% plus the then applicable interest rate. "Event of Default" has the meaning set forth in §8. "Guarantor" means Summerville Senior Living, Inc., Summerville at Kenner, L.L.C., Summerville at Dayton LLC, and Summerville at Outlook Manor LLC, individually and collectively. "Interest Rate" means the rate of 8.5% per annum, and includes the cumulative annual increase by the Interest Rate Increaser Amount as set forth in §2(a). "Interest Rate Increaser Amount" means 27 basis points per year. "Lease" means the Amended and Restated Master Lease Agreement by which Health Care REIT, Inc. and HCRI Louisiana Properties, L.P. lease certain property to Borrower. "Loan" means the loan evidenced by this note. 1 "Loan Documents" means this note, the Mortgage, and any other documents executed or delivered in connection therewith which by its terms evidences, secures or guaranties the Loan. "Maturity Date" means February 28, 2018. "Mortgage" means the Leasehold Deed of Trust and Open-End Mortgage or Multiple Indebtedness Leasehold Mortgage of even date made by Borrower in favor of Lender to secure repayment of this note and other obligations of Borrower under the Loan Documents. "Term" means the period commencing on the Closing Date and expiring on the Maturity Date. "Term Sheet" means the Summerville Term Sheet dated as of February 15, 2007. 2. Interest Rate. (a)Rate. Interest shall accrue on the principal amount outstanding from and after the Closing Date until the Maturity Date at the Interest Rate. On each anniversary of the Commencement Date during the Term, the Interest Rate then in effect will be increased cumulatively by the Interest Rate Increaser Amount. (b)Post-Maturity Rate. If the outstanding balance of this note has not been paid in full by the Maturity Date, the interest rate on this note shall thereafter be at the Default Rate. (c)Default Rate. After the occurrence and during the continuance of an Event of Default, Borrower shall pay interest on this note, and on any judgment on this note, at the Default Rate. (d)Computation Method. All interest rates shall be calculated based on the actual number of days elapsed over a 360-day year (365/360 method). 3.Payments. Borrower shall make payments in accordance with the following: (a)On the Commencement Date, Borrower shall make a payment of interest on the outstanding principal balance of this note at the Interest Rate for the period commencing on the Closing Date and ending on the day before the Commencement Date. If the Closing Date occurs on the first day of a month, this section shall not apply and no payment is due on the Commencement Date. (b)Commencing on the first day of the first month after the Commencement Date and on the first day of each month thereafter until the Maturity Date, Borrower shall pay to Lender accrued interest on this note. (c)On the Maturity Date or upon prepayment of this note, Borrower shall pay the outstanding principal balance of this note, all accrued and unpaid interest, and all charges, expenses and other amounts payable by Borrower to Lender under this note or any Collateral Document. 2 4.Method and Place of Payment. Borrower shall make all payments on this note by electronic wire transfer in accordance with the wiring instructions set forth in Exhibit A attached hereto, subject to change in accordance with other written instructions provided by Lender from time to time. 5.Prepayment. Borrower may prepay all or any portion of the outstanding principal balance of this note, all accrued and unpaid interest, and all charges, expenses and other amounts payable by Borrower to Lender at any time without payment of any prepayment fee. 6.Application of Payments. Unless Lender elects otherwise, in its sole discretion, all payments and other amounts received by Lender shall be credited as follows: [i] first, to any charges, costs, expenses and fees payable by Borrower under this note, the Loan Agreement or the Mortgage, or incurred by Lender for the protection of any collateral securing the payment of this note, if not paid by Borrower by the due date; [ii] second, to interest on the foregoing amounts at the Default Rate from the due date or date of payment by Lender, as the case may be; [iii] third, to accrued but unpaid interest on this note; [iv] fourth, to the principal amount outstanding; and [v] the balance, if any, to Borrower. 7.Late Charge. Borrower acknowledges that any default in any payment due under this note will result in loss and additional expense to Lender in handling such delinquent payments and meeting Lender's other financial obligations. Because such loss and additional expense is extremely difficult and impractical to ascertain, Borrower agrees that if any payment hereunder is not paid within 10 days after the due date, Borrower shall pay, as a reasonable estimate of such loss and expense, a late charge equal to the lesser of [i] 5% of the amount of the overdue payment, or [ii] the maximum amount permitted by applicable law. 8.Default. Any Event of Default under the Lease shall constitute an "Event of Default" hereunder without advance notice to Borrower, such notice being expressly waived by Borrower. 9.Acceleration. Upon the occurrence of any Event of Default, in addition to all other remedies available to Lender under the Mortgage, any other security for or guarantee of this note, and at law or in equity, at the option of Lender [i] the outstanding principal balance of this note, all accrued and unpaid interest thereon, and all other amounts payable by Borrower to Lender shall be immediately due and payable, and [ii] all such amounts shall bear interest at the Default Rate from the date of the Event of Default until paid. Lender may exercise either or both options without notice or demand of any kind. 10.Governing Law. This note shall be governed by and construed in accordance with the internal laws of the State of Ohio, without giving effect to the conflict of laws rules thereof. Borrower waives any claim or defense that such choice of law is not enforceable. 11.Time is of the Essence. Time is of the essence in the payment of this note.
